Citation Nr: 1202365	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-40 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), chronic anxiety, depression, bipolar disorder, and attention deficit hyperactivity disorder (ADHD).

6.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from February 1975 through February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Veteran originally filed a claim of entitlement to service connection for PTSD.  However, the medical evidence includes diagnoses of chronic anxiety, depression, bipolar disorder, and ADHD.  Thus, the Board has characterized the issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A review of the Veteran's claims file shows that she may have applied for or may currently be in receipt of Social Security disability benefits.  Specifically, during the October 2010 Board hearing the Veteran testified that she last worked in 2006 due to her disabilities, and correspondence dated in October 2006 from a Dr. C.R.D., refers to a Social Security Administration "disability determination."  However, neither a decision nor medical records underlying such an application/award are on file.  While Social Security Administration determinations are not binding on the Board, such records are potentially important to the Veteran's current claims before the Board, in that they may provide a basis for entitlement to service connection.  On remand, the complete medical and administrative records related to any application for Social Security Administration disability benefits must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

With regard to the acquired psychiatric disorder issue, the Veteran contends that she was sexually assaulted and raped on several occasions during her active service, and that she currently has PTSD as a result of these traumatic experiences.  Specifically, in December 2007 correspondence the Veteran described the following traumatic experiences:  (1) in July 1975 another female soldier climbed into her bed while she was sleeping and started kissing her; (2) in July 1975/August 1975 she was raped by two black men, she went to sick call and was given a shot for sexually transmitted diseases but did not report this incident; (3) in March 1976 she was pressured to perform sexual acts with her superior officer, Sgt. F.F.; (4) in July 1975 she was raped by three soldiers; (5) in June 1975 she was sexually assaulted by a class-mate; and (6) in January 1975 she was forced to take a recruitment test for another applicant for the military by her recruitment officer and got in trouble at the testing center when this was discovered.  

Service treatment and personnel records are negative for any indications of sexual trauma in service.  In May 1977 the Veteran reported pain during intercourse and in September 1976 she reported that her boyfriend had contracted a venereal disease,  but there are no allegations or indications of rape or sexual trauma during active  service.  Service treatment records are also negative for a diagnosed psychiatric disorder but do show complaints of nervousness, insomnia, and depression for the past three months in August 1977.  At that time she was informed to report back the following day to the Mental Health Clinic but there is no record that she sought treatment again.  

A review of the Veteran's service personnel records shows a decline in work performance from July 1976 to August 1978.  Specifically, a July 1976 evaluation report indicates that the Veteran performed her duties in a military manner with little supervision and was an outstanding soldier.  However, a November 1977 evaluation report noted that the Veteran was incapable of withstanding pressure and had been unable to adjust to the military service.  The evaluator did not recommend retention beyond her enlistment.      

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples include law enforcement records, rape crisis centers, mental health counseling centers, hospitals, physicians, tests for sexually transmitted diseases, and statements from family members, fellow service members, roommates, clergy, etc.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include a request for transfer to another duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny such a PTSD claim without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to provide such evidence.  38 C.F.R. § 3.304(f)(3) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective March 7, 1997) (implementing the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

Post-service psychiatric treatment records show a history of depression as early as July 1998 and an impression of anxiety disorder in March 2001.  Treatment records from Dr. D.O.J. shows an impression of major depression and ADHD in November 2006.  A May 2007 treatment report notes a significant stressor for her psychiatric problems to be her son's recent attempted suicide and a June 2007 treatment report notes a significant stressor to be a reported rape at the age 16, prior to active service.  A June 2008 psychiatric treatment report from Dr. J.R. shows a history of bipolar disorder since the age of 12 and another June 2008 private treatment report shows a history of depression, also since age 12.  VA treatment records dated from November 2009 through March 2010 show impressions of bipolar 2, ADHD, and PTSD and a July 2010 private neuropsychological test shows impressions of bipolar disorder, PTSD, anxiety, and mild cognitive impairment.  Private psychiatric treatment reports do not contain histories of in-service sexual assault as the Veteran has alleged in connection with this claim.

For purposes of service connection pursuant to § 1131, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

The evidence currently includes the Veteran's report that she began experiencing psychiatric problems before service, an isolated complaint of psychiatric problems during service, and various psychiatric diagnoses after service.  A medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Specifically, an opinion is required to address whether or not the Veteran meets the criteria for a diagnosis of PTSD and if so, whether there is a link between the current symptomatology and the in-service stressors and whether this is found to be sufficient to produce PTSD by the examiner.  An opinion must also be obtained to determine whether the Veteran's acquired psychiatric disorder is related to her active service, to include on the basis of aggravation of a pre-existing psychiatric disorder.

With regard to the hepatitis C issue, the Veteran contends that she contracted hepatitis C during her active service, either while being inoculated with a contaminated inoculation gun or during oral surgery when she had two wisdom teeth extracted.  Such incidents are considered to be risk factors for hepatitis C.  Also, as above the Veteran reports that she was raped on several occasions during active service, another risk factor for hepatitis C.  Service treatment records are negative for any indication of hepatitis C or possible blood exposure.  Post-service treatment records show possible hepatitis C as early as October 1990 with a confirmed diagnosis after a liver biopsy in November 1995.  

With regard to the low back issue, the Veteran contends that her pre-existing low back disorder was aggravated by her active service.  Specifically, she indicated that she started having problems with her back when she began running in basic training and would have severe back pain afterwards.  The Veteran's November 1974 enlistment examination shows dorsolumbar scoliosis.  Service treatment records show two complaints of back pain during service.  First, in January 1977 the Veteran complained of pain in the thoracic spine after falling and hitting a table.  The assessment was muscular bruise and she was treated with Tylenol.  Second, in October 1977 the Veteran complained of back pain present for 10 days with no trauma or injury.  The impression was muscle strain and she was told to treat the pain with heat as needed.  Post-service treatment records show several complaints of low back pain as early as March 1997.  It is unclear whether the Veteran has a diagnosis of a current low back disorder other than dorsolumbar scoliosis.  

The Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  

With regard to the tinnitus claim, the Veteran contends that she was exposed to significant noise during her active service resulting in her current tinnitus.  Specifically, she contends that in October 1976 she rode in the front seat of a convoy from North Carolina to Florida which was very noisy and, shortly thereafter, she developed tinnitus.  In connection with her claim she submitted a May 2009 private audiological report showing a diagnosis of tinnitus and indicating that the Veteran's tinnitus "may be related to her time spent in the Army."  

The Veteran has not yet been afforded a VA examination with regard to the above issues.  As such, the Board finds that a medical opinion is necessary to decide these claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With regard to the vertigo claim, the Veteran does not contend that she began experiencing vertigo during active service.  Rather, she contends that her vertigo is secondary to her hepatitis C.  Service treatment records are negative for complaints of vertigo, and the first indication of vertigo in the claims file is a November 2007 private treatment record.  If, on remand, the RO grants service connection for hepatitis C, the Veteran must be afforded a VA examination to determine whether her vertigo is related to her active service to include a service-connected disorder.    

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. The RO/AMC shall arrange for the Veteran to be afforded a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner prior to the examination.  All tests deemed necessary by the examiner shall be undertaken.

If a diagnosis of PTSD is made, the examiner shall specify (a) whether the alleged sexual assault stressors reported by the Veteran are sufficient to produce PTSD; (b) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (c) whether there is a link between the current symptomatology and the in-service stressors and found to be sufficient to produce PTSD by the examiner.  The examiner shall specifically note the post-service psychiatric treatment records which are negative for allegations of in-service sexual assault and instead report a pre-service rape at the age of 16 and post-service family problems to include her son's attempted suicide in approximately May 2007.       

If the examination results in a psychiatric diagnosis other than PTSD, the examiner shall offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that such disorder is related to active service, to include the Veteran's complaints of nervousness, insomnia, and depression in August 1977.  

The examiner shall also opine whether the Veteran had a psychiatric disorder prior to active service as noted in the June 2008 private psychiatric reports.   Based on the examination and review of the record, the examiner should answer the following questions:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a psychiatric disorder that existed prior to her entry onto active duty in February 1975?  

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

   Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed psychiatric disorder had its onset in service, dated from February 1975 to February 1978?  The examiner shall address whether it is at least as likely as not that the Veteran presented the prodromal signs of any currently diagnosed psychiatric disorder during service.  

The examiner's attention is directed to the November 1974 enlistment examination showing a normal psychiatric system; in-service complaints of nervousness, insomnia, and depression in August 1977; post-service treatment for psychiatric problems as early as July 1998; and June 2008 private treatment reports showing a reported history of bipolar disorder and depression since age 12.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

3. The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed hepatitis C.  The claims file must be made available to the examiner for review in conjunction with the examination.  All indicated studies shall be performed. 

Based on the examination and review of the record, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's hepatitis C is related to her active service.

The examiner shall specifically address the Veteran's reported history of being inoculated with a contaminated inoculation gun during service, undergoing oral surgery when she had two wisdom teeth extracted during service, and being raped on several occasions during active service, all considered to be risk factor for hepatitis C and post-service treatment records showing possible hepatitis C as early as October 1990 with a confirmed diagnosis after a liver biopsy in November 1995

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.   

4. The RO/AMC shall schedule the Veteran for VA spine examination to determine the current nature and likely etiology of the claimed low back disorder.  The examiner must specifically opine whether the Veteran's pre-existing congenital back disorder was aggravated by her active service.  The examiner must also note whether the Veteran has a low back disorder other than dorsolumbar scoliosis noted on her November 1974 enlistment examination and, if so, whether this is related to her active service.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner is notified that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.      

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

5.  The RO/AMC shall schedule the Veteran for VA audiological examination to determine the current nature and likely etiology of the claimed tinnitus.  The claims file should be made available to the examiner for review in conjunction with the examination.  All indicated studies shall be performed. 

Based on the examination and review of the record, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's tinnitus is related to her active service.

The examiner should specifically address the Veteran's history of in-service noise exposure to include her report that in October 1976 she rode in the front seat of a convoy from North Carolina to Florida which was very noisy and, shortly thereafter, she developed tinnitus as well as a May 2009 private audiological report showing a diagnosis of tinnitus and indicating that the Veteran's tinnitus "may be related to her time spent in the Army."

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

6. If, and only if, the RO/AMC grants service connection for hepatitis C, the Veteran shall be afforded a VA examination to determine whether her current vertigo is related to her active service or to a service-connected disorder, to specifically include whether any such disorder is either (a) caused by, or (b) aggravated (permanently worsened) by a service-connected disability.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

7. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

8. The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

